Frances Roberts, one of the distributees of the estate of Irving B. Roberts, deceased, has appealed from a decree of the Surrogate’s Court of Ulster County judicially settling the account of the administrator. The administrator certified in its account that Grace Roberts was paid by Irving B. *787Roberts the sum of $583.54 for perpetual care of a cemetery lot, which was never paid. Grace Roberts contended that the sum involved was a gift. All parties appearing in the Surrogate’s Court acquiesced in the motion of the administrator for permission to sell the claim in open court. That application was granted and the claim was sold. The purchaser of the claim is not a party to this proceeding. The decree of the Surrogate’s Court is affirmed, without costs. All concur.